DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 21-31, and 34-30 in the reply filed on 9/20/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-24, 29-31, 34-35, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reich et al. (US Patent No. 6,706,690) in view of Rhee et al. (US Patent No. 6,166,130).
Regarding Claim 21, Reich teaches a hemostatic porous sponge comprising a matrix of a fibrous biomaterial comprising gelatin or collagen sponge (col. 7, Il. 43-45; col. 6, Il. 14-20), an adhesive (crosslinked polymer, col, 4, ll. 4-20) and 
wherein the sponge is configured to absorb fluid from a site of injury, but fails to teach an adhesive layer continuously coated on at least one side of the sponge, the adhesive layer comprising a synthetic polymer comprising succinimidyl groups. 
Rhee et al. teaches an adhesive composition consisting of a first cross linkable component (PEG derivative) and a second cross linkable component (PEG derivative) configured to cross link with one another under reaction enabling conditions (See at least Abstract) and teaches the adhesive for medical application including preventing surgical adhesions. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the adhesive layer of Rhee into the device as taught by Reich in order to improve hemostasis as taught by Rhee, and to adhere the substrate from its intended application location.

Regarding Claim 22, Reich also teaches wherein said adhesive layer comprises a bioresorbable polymer (col. 4, ll. 4-20).  
Regarding Claim 23, Reich, and Rhee teach the invention of claim 21. Rhee et al. also teaches that both the first and second cross- linkable components comprise PEG or derivatives thereof, and that the first cross- linkable component comprises succinimidyl or maleimidyl groups, and the second cross-linkable component comprises thiol or amino groups.
Regarding Claim 24, Reich et al. also teaches that the hemoactive matrix is through lyophilized (freeze-drying; Col. 4, line 67), and further discloses that air drying is an additional acceptable method of drying the material in (Col. 5, lines 1-3).
Regarding Claim 29, Reich also teaches that the polymer is a hydrophilic polymer (col. 4, ll. 4-20).  
Regarding Claim 30, Reich in view of Rhee also teaches that the adhesive layer comprises only one synthetic polymer crosslinked PEG derivative (crosslinked PEG derivative).  
Regarding Claim 31, Reich in view of Rhee also teaches wherein the polymer comprises active side groups for cross-linking and adherence to a tissue (Rhee [0287]).  

Regarding Claim 34, Reich teaches method of treating an injury comprising administering a hemostatic porous sponge to a site of injury, the hemostatic porous sponge comprising: 
a matrix of a fibrous biomaterial comprising gelatin or collagen sponge (col. 7, Il. 43-45; col. 6, Il. 14-20), an adhesive (crosslinked polymer, col, 4, ll. 4-20) and 
wherein the sponge is configured to absorb fluid from a site of injury, but fails to teach an adhesive layer continuously coated on at least one side of the sponge, the adhesive layer comprising a synthetic polymer comprising succinimidyl groups. 
Rhee et al. teaches an adhesive composition consisting of a first cross linkable component (PEG derivative) and a second cross linkable component (PEG derivative) configured to cross link with one another under reaction enabling conditions (See at least Abstract) and teaches the adhesive for medical application including preventing surgical adhesions. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the adhesive layer of Rhee into the device as taught by Reich in order to improve hemostasis as taught by Rhee, and to adhere the substrate from its intended application location.
Regarding Claim 35, Reich also teaches wherein said injury comprises a wound, a hemorrhage, damaged tissue and/or bleeding tissue (col. 2, ll. 42-52).  
Regarding Claim 38, Reich also teaches that the polymer is a hydrophilic polymer (col. 4, ll. 4-20).  
Regarding Claim 39, Reich in view of Rhee also teaches that the adhesive layer comprises only one synthetic polymer crosslinked PEG derivative (crosslinked PEG derivative).  
Regarding Claim 40, Reich in view of Rhee also teaches wherein the polymer comprises active side groups for cross-linking and adherence to a tissue (Rhee [0287]).  

Claims 25-28, and 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reich et al. (US Patent No. 6,706,690) in view of Rhee et al. (US Patent No. 6,166,130), and further in view of Bell et al. (US Patent No 5,891,558).
Regarding claim 25-28, and 36-37, Reich et al. and Rhee et al. teach the invention of claims 1 and 34. However, the invention obtained through the combination of Reich et al. and Rhee et al. fails to disclose a specific supporting layer with greater tensile strength than the matrix material. Bell et al. teaches of a biopolymer foam for use in tissue repair and reconstruction, consisting of a matrix of foams with two varying densities. Specifically, Bell et al. teaches in Col. 8 lines 22-32 of a combination matrix foam where a single density foam and a double density foam are combined into a composite where the different layers possess varying characteristics. Bell et al. further teaches in Col. 7, lines 51-54 that the double density foam has tensile strengths which is greater than the single density foam. Bell also teaches the double density foam being prepared from collagen (Col. 8, lines 15-17), which is known in the art as being a bio reactive and absorbable polymer and is furthermore taught by Bell in (Col. 5 lines 2-5. Column 7, lines 15-20) which also teach of the double density foam having a greater density than their single foam counterparts.
One would be motivated to add a supporting layer of double density, opposite to the adhesive layer as not to affect attachment to a hemostatic sponge in order to create a layer that better promotes cell ingrowth, has varying absorbent and fluid transfer properties, and providing a rigid skeleton to help keep the sponge shape. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to combine the area of double density matrix material as taught by Bell et al. with the hemoactive matrix of Reich et al. in order to provide a sponge with areas that promote healthy epithelial cell growth, as taught by Bell in (Col. 8 lines 6-10), as well as possessing the added benefit of providing strength and stiffness to the sponge as it takes on fluid, helping to prevent disassociation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781